There is a dispute between appellant Ragan, who was a bidder at a sale made by receivers, and those receivers, as to what property was offered for sale by them when he made his bid — as to what was sold by them and bought by him at that time. No exception was taken because his Honor did not set out the facts found by him as a basis of his decree, but we take it that he found the statements made by the receivers and their witnesses to be true. We have no authority, we think, to review his conclusions upon such a matter.
Affirmed. *Page 137 
(200)